Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 8, 1976, convicting him of felony murder, manslaughter in the first degree and three counts of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Each of the numerous contentions urged by defendant’s counsel and those cases cited by defendant pro se, as grounds for reversal, have been most carefully considered, and each has been found entirely devoid of merit. The Trial Judge was eminently fair in all of his rulings. This was a senseless killing of a 16-year-old boy during the commission of a robbery. Therefore, the sentence imposed may not be deemed harsh or excessive. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.